Citation Nr: 1103698	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  03-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a surgery performed at a VA 
Medical Center ("VAMC").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Muskogee, Oklahoma in which the RO denied the 
appellant's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability as the result of 
surgery performed at a VA Medical Center. See rating decisions 
dated in May 2000 and October 2001.  The appellant, who had 
active duty from June 1958 to August 1959, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review. 

The appellant testified during a Video Conference hearing before 
the undersigned Veterans Law Judge in May 2003. See May 2003 BVA 
hearing transcript.  The Board then remanded the appellant's 
appeal in December 2003 for further development.  Subsequent to 
the completion of this development, the RO continued to deny the 
appellant's claim. See November 2004 Supplemental Statement of 
the Case.  The case was then referred back to the Board for 
adjudication of the appeal.  

In a June 2005 decision, the Board denied the appellant's 38 
U.S.C.A. § 1151 claim. See June 2005 BVA decision.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims ("CAVC" or "Court").  In September 
2006, the Court vacated and remanded the Board's June 2005 
decision in light of a Joint Motion for Remand submitted by the 
parties. See September 2006 Joint Motion for Remand; September 
2006 Court order.  As such, the appeal was returned to the Board 
for compliance with the instructions set forth in the September 
2006 Joint Motion for Remand.  The Board then remanded the 
appellant's claim again in June 2007, January 2009 and August 
2010.  The case has since been recertified to the Board for 
further review.
  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  In July 1997, the appellant underwent a hernia repair at a VA 
Medical Center.

3.  The medical evidence of record indicates that the appellant 
does not have any additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who performed surgery in July 1997, nor 
does the evidence show that any additional disability was due to 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for 
residuals of a surgery performed at a VA Medical Center in July 
1997 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA"), which became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for benefits 
under laws administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

With respect to the appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126: 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board finds 
that a letter sent to the appellant in March 2008 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was aware from this letter that it was ultimately 
her responsibility to give VA any evidence pertaining to her 
claim.  The above-referenced letter also informed the appellant 
that additional information or evidence was needed to support her 
38 U.S.C.A. § 1151 claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
[Pelegrini II].  To the extent the March 2008 letter was not sent 
prior to the initial adjudication of the appellant's claim, the 
Board finds that the belated notice was not prejudicial to the 
appellant since she was provided adequate notice, her claim was 
readjudicated, and the appellant was provided three (3) 
Supplemental Statements of the Case dated in September 2008, 
April 2010 and September 2010 explaining the readjudication of 
her claim. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) 
was revised during the pendency of this appeal.  These revisions 
became effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final rule 
also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within one 
year of the date of the notice, VA cannot pay or provide any 
benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within one 
year of the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement ("NOD") 
or when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant notice 
was not previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's applicable VA treatment records and identified 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  In this regard, the record reveals that a VA 
medical opinion related to the appellant's 38 U.S.C.A. § 1151 
claim was associated with the claims file in July 2004; and two 
additional addendum medical opinions were added to the file in 
August 2008 and September 2010. See 38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
medical opinions obtained in this case are adequate as they are 
predicated on a review of medical records; contain a description 
of the history of the alleged disability at issue; document and 
consider the appellant's complaints and symptoms; and include 
medical opinions addressing the medical questions raised in this 
case.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA medical opinion pertaining to the issue 
on appeal has been met. See 38 C.F.R. § 3.159(c)(4).   

In making the above-referenced finding, the Board observes for 
the record that the appellant's representative argued in a 
November 2010 brief that VA failed in its duty to assist the 
appellant by not obtaining quality-assurance records regarding 
the VA Medical Center where the appellant underwent surgery in 
July 1997. See November 2010 Appellant's Brief.  In this regard, 
VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose of 
improving the quality of medical care or improving the 
utilization of health care resources in VA medical facilities.  
Such data may relate to the structure, process or outcome of 
health care provided by VA. See 38 U.S.C.A. § 17.500(c).  Under 
38 U.S.C.A. § 5705, records created as part of the medical 
quality-assurance program are confidential and access is limited.  
The regulations at 38 C.F.R. §§ 17.500-17.511 explain the 
provisions for maintaining confidentiality and limit access to 
the documents.  It appears from the wording of 38 C.F.R. 
§ 17.508(a) that the need for quality-assurance documents for the 
performance of governmental duties does not by itself suffice to 
authorize access to quality-assurance documents, given that 
further authorization, either through one of the specific 
authorizations found in the regulations or by the direction of 
specific VA personnel, is required.  Adjudicative personnel are 
not listed among the persons authorized in 38 C.F.R. § 17.508, 
nor is there any existing directive or manual provision that 
provides the requisite authorization.  To the contrary, VA 
Adjudication Procedures Manual M21-1, Chapter 22, paragraph 3, 
pertaining to the development of the evidence relating to claims 
under 38 U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 
38 U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the adjudication 
of such claims.  The language of 38 C.F.R. § 3.508(a) may not be 
construed to permit the procurement of quality-assurance records 
by VA personnel, including adjudication personnel, without 
further authorization.  This is particularly so in view of the 
fact that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice of 
penalties for unauthorized disclosure must be provided.  It is 
also significant that no procedures relating to the use and 
handling of quality-assurance records during claims adjudication 
or as to any controls that might be placed on relocation to 
claims folders have been established.  

In regards to the representative's argument in this case that, 
among other things, the Board should hold that VA Adjudication 
Manual provisions which direct VA adjudicators not to request 
quality-assurance records violate the duty to assist provisions 
in the development of a claim pursuant to a law administered by 
the Secretary (see November 2010 Appellant's Brief, p. 9), the 
Board notes for the record that it does not have the authority to 
invalidate VA regulations or adjudicative manuals.  Procurement 
of quality-assurance records would necessarily entail their 
disclosure to the appellant's representative.  Redisclosure of 
quality-assurance records is subject to the disclosure rules set 
forth in regulations 38 C.F.R. §§ 17.500-17.511, and no specific 
reference to claims representatives is found therein. See 
38 C.F.R. § 17.510.  In addition, the Board observes that 
unauthorized disclosure may lead to monetary penalties. See 
38 C.F.R. § 17.511.  Thus, although VA is required under VCAA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits, in the 
absence of any specific provisions of the law or regulations that 
authorize access to quality-assurance records for adjudicative 
use, the Board finds that it is not required to obtain such 
records pursuant to the duty to assist under the VCAA.  Although 
VA is required under the VCAA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, and quality-assurance records 
might contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted to 
disclose quality-assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. § 5705.  
Because records obtained through the VCAA must be considered in a 
claim, and records considered in a claim must be disclosed to 
claimants under VA regulations and Veterans Court case law, the 
Office of General Counsel has determined that Congress intended 
the privilege to apply to prevent VA from obtaining and using 
these records where doing so would inevitably entail disclosure. 
See also Loving v. Nicholson, 19 Vet. App. 96 (2005).  Moreover, 
the appellant's representative has not presented any convincing 
argument as to how quality-assurance reports would be relevant to 
this particular case, and speculative development in the hopes 
that such records might possibly exist pertinent to the appeal is 
not contemplated under the duty to assist. 

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to her claim. See letter sent by the 
RO to the appellant in March 2008; Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim, any questions as to the appropriate disability 
rating or effective date to be assigned to this claim are 
rendered moot; and no further notice is needed. Id.  Therefore, 
since there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless and proceeds with a merits adjudication of the 
appellant's 38 U.S.C.A. § 1151 claim. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). 

B.  Law and Analysis

As discussed in previous decisions, the appellant in this case 
seeks compensation pursuant to 38 U.S.C.A. § 1151 on the basis of 
health problems and pain she believes developed secondary to a 
July 1997 hernia surgery performed at a VA Medical Center. See 
BVA decisions dated in December 2003, June 2007, January 2009 and 
August 2010.  Specifically, in her July 1999 claim, the appellant 
contended that she was operated on in the wrong place, which left 
her with the original hernia site as well as an entire area of 
Marlex mesh that caused her extreme pain.  She claimed that she 
needed surgeries on her entire abdominal area as a result of the 
operation and that she had developed migraine headaches. See 
appellant's statement dated in July 1999.  Thereafter, in her 
February 2002 Notice of Disagreement, the appellant claimed that 
she had developed a staph infection at the site of her surgery 
and that she required additional surgeries to remove mesh that 
had been used during her July 1997 surgery as it had become 
contaminated. See appellant's February 2002 statement.  She also 
stated that she experienced constant pain as well as headaches, 
diarrhea, nausea, and depression as a result of that surgery; and 
that her doctors had told her that she may face infection for the 
rest of her life. Id.  

Subsequently, in July 2002, the appellant submitted a letter in 
which she indicated that she had surgery on the wrong site and 
that nurses had to pack and unpack daily open wounds she believed 
were related to her July 1997 surgery. See appellant's July 2002 
statement.  The appellant also stated that she could not sleep, 
was unable to live without pain medication, and could not visit 
her children, or go anywhere. Id.   She also noted that she had 
to have all of the contaminated mesh removed and would have to 
undergo other surgeries to have such mesh replaced. Id.  In her 
December 2002 VA Form 9, the appellant claimed that she had had a 
staph infection for a total of 14 months from which she knew she 
could die. See appellant's December 2002 statement; see also 
newspaper article submitted by the appellant (the appellant 
submitted a newspaper article which indicated that VA had hired 
NASA to run a safety reporting system in an attempt to reduce 
medical errors that kill up to 98,000 people per year).  In her 
December 2002 statement, the appellant acknowledged that the 
wound she had had since closed; however, she indicated that the 
area still swelled and stated that she had to have mesh put back 
in the area. Id.  

During her May 2003 hearing testimony before the Board, the 
appellant testified that the hernia she had wanted to be repaired 
in July 1997 was located in her upper left abdomen at her waist 
and that she had instead been operated on her right side below 
her belly button. See May 2003 BVA hearing transcript.  The 
appellant contended that the July 1997 surgeon had never reviewed 
her previous treatment records to determine the site of the 
surgery and instead just felt around to decide the location of 
the hernia. Id.  Her representative referred to VA medical 
records dated in June 1997 that indicated the appellant had 
ventral hernias eight inches above the umbilicus; and the 
appellant stated that her surgery had been planned a month in 
advance and that the plan had not changed to her knowledge. Id.  
Although the appellant indicated that she had not met with the 
July 1997 surgeon prior to or after her operation (as a different 
surgeon performed the operation than she had originally 
anticipated), she stated that she had the understanding that the 
surgery was only to be performed on her upper abdomen. Id.  She 
also noted that a patient representative indicated in a written 
report that she had obviously been operated on in the wrong 
place. Id.  

In addition to the foregoing, the appellant testified that the 
surgeon she saw had probably mentioned that a piece of mesh might 
be inserted during her July 1997 surgery; and also acknowledged 
that she had signed an informed consent for the surgery. Id.  The 
appellant testified that after undergoing surgery in July 1997, 
she developed an infection which eventually necessitated the 
removal of the mesh as well as having her dressing changed every 
day. Id.  She indicated that her infection was very painful and 
was resistant to antibiotics; that her pain worsened with 
activity; that she experienced depression and limitation of 
motion; and that the medication she took caused side effects, 
such as nausea and headaches. Id.  She also stated that she could 
not stand for long, and she used a scooter; and that she could 
not work. Id.  The appellant also reported that she might still 
need future surgeries to correct the problems incurred from the 
July 1997 surgery. Id.  Lastly, the Board observes that in a 
March 2005 statement, the appellant's representative contended 
that the appellant had sustained additional disabilities caused 
by the careless, neglectful, and erroneous action, causing 
unforeseen complications, such as scars, adhesions, paresthesias, 
pain, fasciitis, "swiss cheese" fascial defects, limitation of 
motion, limitation of daily living skills, and multiple 
corrective surgeries. See March 2005 statement of accredited 
representative in appealed case, p. 2.  The representative also 
claimed that unforeseeable consequences of manufacturing mesh 
and/or inadequate aseptic techniques resulted in months of 
continuous, methicillin-resistant infections, acknowledged by 
surgeons within the evidence of record. Id.  Based upon the 
foregoing, the representative argued that the appellant's 
38 U.S.C.A. § 1151 claim should be granted. Id.  

Under VA laws and regulations, when a veteran suffers additional 
disability or death as a result of training, hospital care, 
medical or surgical treatment, or an examination furnished by the 
VA, disability compensation shall be awarded in the same manner 
as if such disability or death was service connected. 38 U.S.C.A. 
§ 1151.  For claims filed prior to October 1, 1997, a claimant is 
not required to show fault or negligence in medical treatment. 
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute 
was plain and did not require showing of fault).  Since the 
appellant filed her claim after that date, she must show some 
degree of fault, and more specifically, that the proximate cause 
of her alleged disabilities were due to carelessness, negligence, 
lack of proper skill, error in judgment or similar instance of 
fault on the part of the VA in furnishing medical care or was an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1). 

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated 
for claims filed as of October 1, 1997.  Prior to that time, 38 
C.F.R. § 3.358 is to be applied.  Since the appellant's claim was 
filed in July 1999 (and therefore pending "as of October 1, 
1997"), 38 C.F.R. § 3.361 is the regulation applicable to her 
claim. See September 2006 Joint Motion for Remand.  38 C.F.R. § 
3.361(b) states that to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy ("CWT") program upon 
which the claim is based to the veteran's condition after such 
care, treatment, examination, services, or program has stopped.  
VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation requirements of 
this paragraph and paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death due to training 
and rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of this 
section.  Actual causation is required.  To establish causation, 
the evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran has 
an additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  Minor 
deviations from the requirements of § 17.32 of this chapter that 
are immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the circumstances 
specified in 
§ 17.32(b) of this chapter, as in emergency situations.  Whether 
the proximate cause of a veteran's additional disability or death 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of § 17.32 of this chapter.  

Turning to the medical evidence in this case, the Board initially 
observes that VA medical records contained in the claims file 
dated from May 1997 to January 1998 set forth the history 
pertaining to the appellant's July 1997 hernia surgery. See VA 
medical records.  These records reveal that the appellant sought 
treatment in June 1997 for complaints of multiple abdominal 
hernias that were described as painful and bulging with exertion 
during the previous two to six months. See VA medical records 
dated in June 1997, July 1997 and October 1997.  These records 
also indicate that the appellant had had a prior gastric bypass, 
a total abdominal hysterectomy, and bilateral 
salpingooophorectomy, as well as three hernia repairs with a 
recurrent incisional hernia in the upper abdomen. Id.  Following 
a physical examination in 1997, the appellant was diagnosed with 
bilateral ventral hernias that were approximately eight inches 
above the umbilicus. Id.  The records also reflect that the 
appellant might have "swiss cheese"; and that fascial defects 
were probably small, as they were difficult to feel. Id.  An 
incisional hernia repair was planned. Id.  

Thereafter, the appellant returned to the VA Medical Center to 
have a hernia surgery performed in July 1997. See July 1997 VA 
medical records.  At that time, it was noted that the appellant's 
past medical history included having a total abdominal 
hysterectomy and bilateral salpingooophorectomy in 1971, as well 
as a gastric bypass, rectocele, and cystocele in 1982. Id.  The 
appellant was also noted to have had an incisional hernia repair 
for a lower abdominal excision in 1985 and 1991, as well as an 
incisional hernia repair and an upper abdominal incision in 1991. 
Id.  None of those procedures were noted to have used mesh. Id.  
At the time of her July 1997 surgery, the appellant presented 
with a one-year history of intermittent abdominal pain and 
periincisional bulges that spontaneously reduced, but she did not 
have any nausea or vomiting. Id.  On examination, the appellant 
was noted to have approximately three fascial defects with one in 
her lower midline incision, one in her upper midline incision, 
and one in her left upper quadrant of her abdomen. Id.  Her 
preoperative workup was within normal limits, and informed 
consent was obtained for an incisional hernia repair. Id.; see 
also May 2003 BVA hearing transcript, p. 18 (the appellant 
testified that she signed consent forms in relationship to her 
July 1997 surgery).  

Subsequently, the appellant was taken into the operating room and 
prepared for surgery. July 1997 VA medical records.  Inspection 
of her abdomen under anesthesia revealed an incision from her 
xiphoid to her pubis; but given her palpable hernia, the area of 
concern was in the middle aspect of the incision. Id.  
As such, a 20-centimeter midline incision was made through her 
old incision site, which was taken down with great care until the 
midline was identified along the way. Id.  Several old staples in 
her fascia were removed, as were old midline sutures. Id.  After 
a moderate amount of dissection, a small area of the appellant's 
abdomen was entered supraumbilically, and the abdomen was opened 
for a length of approximately six centimeters. Id.  The appellant 
was noted to have numerous adhesions at her incision site, which 
were meticulously taken down. Id.  The upper aspect of her 
incision could be palpated, and she was found to have no adherent 
bowel as well as the lateral aspects of her incision.  Palpating 
in the left upper quadrant revealed a small fascial defect that 
was approximately two centimeters by two centimeters, which was 
closed using a 0 prolene suture in a figure eight fashion.  Once 
that was accomplished, the midline fascial defect could be 
lengthened.  The adhesions were taken down, and the appellant was 
felt to have a small hernia to the left of her infraumbilical 
region and one at her supraumbilical region. Id.  The appellant's 
fasical edges were better defined using electrocautery, and it 
was determined that the fascial defect needed to be closed with a 
piece of mesh. Id.  A 10 inch by 14 inch piece of Marlex was pre-
soaked in Ancef irrigation and applied to the fascial defect 
using interrupted horizontal mattress sutures with 2-0 prolene.  
Once this was accomplished, the abdomen was copiously irrigated, 
and hemostasis was achieved using electrocautery. Id.  Two ten 
millimeter JP drains were then placed to the right and left of 
the incisional site, and the "subcu" defect was closed using 
two running 3-0 Vicryl sutures. Id.  The skin was closed using 
staples, and the drains were sewn in using 2-0 nylons. Id.  A 
sterile pressure dressing was applied, as were Montgomery strips 
on the lateral abdominal walls, which were added for strength.  
The appellant was subsequently awakened from anesthesia without 
difficulty. Id. 

In August 1997, the appellant was admitted to the hospital for a 
wound infection status post incisional hernia repair with Marlex 
mesh. See VA medical records dated in July 1997 and August 1997.  
A physical examination at that time revealed an open wound at the 
site of the surgical incision, which was approximately five 
centimeters long with some mild erythema and purulent drainage. 
Id.  Methicillin-resistant Staphylococcus aureus positive 
cultures were found in her wound. Id.  The appellant was treated 
with IV Ancef for three days, and her dressing was changed three 
times a day. Id.  She was subsequently discharged with home 
health care twice a day to help her with her dressing changes. 
Id.  The appellant was seen again in August 1997 for a follow-up 
for her non-healing surgical wound at which time it was noted 
that her wound had reopened with purulent discharge and that she 
had moderate tenderness. See August 1997 VA medical records.  At 
that time, the appellant complained of abdominal discomfort, and 
her wound was noted to still be infected and draining. Id.  It 
was determined that she needed more recovery time with daily 
sterile dressing changes.  As such, the repair was postponed 
until the infection resolved. Id.   

VA medical records dated in September 1997 reveal that the 
appellant had a follow-up appointment during which she reported 
that her hernia incision came apart approximately one week 
earlier. September 1997 VA medical records.  She also related 
that there was clear discharge with some blood, but there was no 
increase in pain, and she did not have a fever or chills. Id.  It 
was noted that the appellant did have a 10-centimeter ventral 
incision with two centimeters separated at the umbilicus. Id.  
There was also serosanguinous drainage, and there was no erythema 
or edema. Id. The appellant was assessed as having a primarily 
well healing wound with a two-centimeter area of separation. Id.  
She was instructed to continue dry packing the wound with 
dressing. Id.  The appellant also had contact with a patient care 
representative in September 1997, at which time she indicated 
that she may have been operated on the lower abdomen rather than 
on the upper abdomen as noted in the chart. Id.  It was also 
noted that she did have lower abdomen hernias, and that she had 
over 30 surgeries, including stomach revision, which had produced 
her current problem. Id.  The stomach was herniated through 
producing a hernia that had reduced the night before. Id.  The 
records indicate that the appellant's surgeon planned to delay 
the reduction of the hernia until the appellant's infection 
cleared.  

Subsequently, the appellant was seen in October 1997 during which 
it was noted that she underwent surgery to remove a hernia, yet 
she stated that her hernias supraumbilically were not fixed. See 
October 1997 VA medical records.  A physical examination 
conducted at that time found the appellant to be obese in no 
apparent distress with an open incision subumbilically. Id.  A 
hernia was noted to be in the left upper quadrant.  In December 
1997, the appellant returned to the VA Medical Center to discuss 
possible repair options as well as pain management options.  
December 1997 VA medical records.  At that time, the appellant 
complained that the original hernias were not repaired and 
related that she had been experiencing left lower quadrant pain 
for two weeks where the mesh had been inserted. Id.  She reported 
pain with movement, but there was no change in her bowel 
movements, and she did not have nausea or vomiting. Id.  The 
appellant also reported that she was afraid of surgery because of 
the complications associated with her previous repair, which 
included a staph infection requiring four months of packing the 
wound.  Notes contained in VA medical records dated in either 
December 1997 or January 1998 indicate that the appellant's 
surgical wound had been healed for two weeks at the time of the 
appointment.  Following an examination, it was determined that 
there were possibly hernias, but no fascial defects were 
palpable. See VA medical records dated in December 1997 and 
January 2008.  


Other medical evidence contained in the claims file includes a 
letter from J.R.S., D.O. regarding the appellant to C.S., M.D. 
dated in September 1997 in which Dr. J.R.S. noted that he saw the 
appellant, obtained a complete medical history, conducted a 
physical examination upon the appellant and reviewed VA hospital 
records. See September 1997 letter from C.S., M.D.  Dr. J.R.S. 
noted that the appellant did have a ventral hernia in the upper 
portion of her abdomen, as well as an open wound where she had a 
recent repair of a hernia at the Dallas VAMC. Id.  Dr. J.R.S. 
related that the appellant's self-reported history indicated that 
she had a methicillin resistant staph aureus in the wound that 
was being treated with dressings at that time. Id.  He also 
stated that he had told the appellant that she would be a 
surgical candidate to repair the hernia in the upper portion of 
the abdomen once her current wound had healed. Id. 

In October 2001, C.S., M.D. submitted a letter on the appellant's 
behalf in which he reiterated the appellant's self-reported 
history and indicated that she had developed a staph infection 
again. See October 2001 letter from C.S., M.D.  Dr. C.S. stated 
that is was possible that the appellant's October 2001 infection 
could be related to her previous July 1997 surgery; and that the 
appellant may have an infected tract to the original procedure 
with contaminated mesh.  In doing so, Dr. C.S. noted that the 
appellant was taking antibiotics, and that she would need further 
therapy and follow-up. Id.  

In a May 2002 letter, P.H., M.D., F.A.C.S. related that the 
appellant had undergone extensive abdominal surgery that year. 
See May 2002 letter from P.H., M.D.  Dr. P.H. noted in his letter 
that the appellant had a long history of prior abdominal 
operations; and that in the remote past she had a large piece of 
Marlex mesh placed in her anterior abdominal wall to repair 
multiple ventral hernias. Id.  Dr. P.H. indicated that the mesh 
became infected with Staphylococcus epidermis and that drainage 
and debridement were done, which led to a chronic draining sinus.  
Because of persistent infection on the mesh, a large piece of 
mesh was excised from the appellant's xiphoid to her symphysis 
pubis and she underwent a wide reconstruction of her abdominal 
wall. Id.  Dr. P.H. reported that this procedure involved fascial 
and muscle flaps with relaxing incisions laterally, extensive 
elevation of the appellant's subcutaneous tissue off the fascia, 
excision of a large amount of abdominal pannus, and reclosure of 
her abdominal wall without mesh. Id.  Dr. P.H. indicated that the 
appellant subsequently developed a small, infected seroma in the 
right lower quadrant of her abdominal wall, which drained out the 
lower mid portion of her incision. Id.  The appellant then 
underwent another operation in May 2002 during which the sinus 
tract was excised and also noted that she was currently on 
dressing to an open portion of her wound. Id.  In regards to that 
procedure, Dr. P.H. noted that there was no evidence of residual 
infection, residual infected mesh, or fascial abnormality. Id.  
He also indicated that the appellant was expected to have a 
complete recovery over the next several weeks, but that she may 
have the recurrence of an epigastric fascial hernia that may need 
to be fixed with mesh when all of the remaining abdominal wall 
infection had cleared. Id. 

In addition to the foregoing, the claims file contains several VA 
medical opinions/addendum medical opinions that are relevant to 
the appellant's claim.  In this regard, the Board observes that 
the record on appeal includes a copy of an email sent by a VA 
surgeon to the RO in November 2002 which indicates that the VA 
surgeon reviewed the medical records of the appellant pertaining 
to the July 1997 surgery performed on her ventral herniorraphy 
with mesh; and opined that there was no substantial evidence that 
the wrong site surgery was performed. See November 2002 
statement.  

A VA medical opinion dated in July 2004 is also contained in the 
claims file. See July 2004 VA medical opinion.  In this opinion, 
a VA medical doctor indicated that she had reviewed the 
appellant's claims file; and in doing so, noted that the 
appellant had had multiple abdominal surgeries, including a total 
abdominal hysterectomy with bilateral salpingooophorectomy as 
well as stomach stapling and gastric bypass secondary to her 
obesity. Id.  The VA doctor noted that the appellant subsequently 
developed a wound infection, as well as multiple ventral hernias 
for which she had surgery for a ventral hernia repair with mesh. 
Id.  She also indicated that the appellant subsequently developed 
another infection and had surgery to remove the mesh and 
reconstruct the abdominal wall. Id.  Based on her review of the 
appellant's claims folder, the VA medical doctor opined that 
there was no additional disability caused as a result of the July 
1997 surgical procedure performed at the Dallas VA Medical 
Center. Id.  She also stated that there was no evidence of any 
negligence, carelessness, or error in judgment on the part of the 
Dallas VAMC in furnishing the hospital care and surgical 
treatment. Id.  However, the examiner failed to address the 
question of whether VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider during the 
July 1997 surgery, nor did she provide a rationale for her 
opinions. July 2004 VA medical opinion.  

In remanding the appellant's case in response to the September 
2006 Joint Motion to Remand referenced above and the CAVC order, 
the Board requested (among other things) that the claims file be 
returned to the July 2004 VA examiner for the purpose of 
obtaining an addendum opinion as to whether VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider during the July 1997 surgery. See June 2007 BVA 
decision.  In response, the July 2004 VA examiner provided an 
addendum opinion in August 2008 in which she stated that it was 
her opinion that the VA did not fail to exercise the degree of 
care that would be expected of a reasonable health care provider 
during the July 1997 surgery on this patient. See August 2008 
addendum medical opinion.  However, once again, no rationale was 
provided for the doctor's medical opinions. 

Subsequently, the appellant's claim was remanded in January 2009 
to obtain an addendum medical opinion that included a full 
rationale from the VA doctor who provided the July 2004 and 
August 2008 opinions. See January 2009 BVA decision.  However, 
although VA's Appeals Management Center ("AMC") requested an 
examination in March 2009, this examination was cancelled due to 
being the incorrect jurisdiction.  A report of contact sheet 
contained in the claims file also dated in March 2009 shows that 
the appellant requested that the examination be rescheduled to 
the VAMC in Ann Arbor, Michigan; and that she was not notified 
for the examination.  A review of the claims file reveals that 
the AMC subsequently printed out a summary of the July 2004 and 
August 2008 opinions in June 2009; and incorrectly considered the 
June 2009 summary printout to be a new medical opinion. See 
August 2010 BVA decision.  As such, the case was remanded once 
more in August 2010 for the purpose of obtaining an addendum 
medical opinion that included a full rationale from the examiner 
who provided the July 2004 and August 2008 opinions. Id.  Such an 
opinion was associated with the claims file in September 2010.  

In her September 2010 addendum medical opinion, the VA medical 
doctor who provided the July 2004 and August 2008 VA opinions 
indicated that she once again reviewed the appellant's claims 
file and noted that the appellant had had multiple abdominal 
surgeries. See September 2010 addendum medical opinion.  The VA 
doctor noted (again) that the appellant developed a wound 
infection after her July 1997 surgery, as well as multiple 
ventral hernias for which she had surgery for a ventral hernia 
repair with mesh. Id.  The doctor also reported that the 
appellant subsequently developed another infection and had 
surgery to remove the mesh and reconstruct the abdominal wall. 
Id.  After reiterating the above-referenced facts, the VA medical 
doctor affirmed her previous medical opinion that there was no 
additional disability caused as a result of the appellant's July 
1997 surgical procedure performed at the Dallas VA Medical 
Center. Id.  She also affirmed her prior opinions that there was 
no evidence of any negligence, carelessness, or error in judgment 
on the part of the Dallas VAMC in furnishing the hospital care 
and surgical treatment to the appellant; and that VA did not fail 
to exercise the degree of care that would be expected of a 
reasonable health care provider during the July 1997 surgery on 
the appellant. Id.  In addition, the doctor opined that the 
medical care provided to the appellant in July 1997 was not the 
proximate cause of any additional disability or an event not 
reasonably foreseeable. Id.  In doing so, the doctor supported 
her opinions with the medical premise that infection after 
surgery is one of the known post-operative complications of any 
surgery; and that incisional hernia is also a known complication 
after abdominal surgery, particularly in obese patients. Id.  The 
risk of infection and incisional hernia would have been noted in 
the consent form the appellant signed prior to her surgery, as 
these complications are discussed in informed consent. Id.   

After analyzing all of the evidence set forth above, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim that she has developed an additional disability 
as a result of her July 1997 hernia surgery as a result of 
negligence, carelessness or similar instance of fault on the part 
of her VA medical providers.  In this regard, the Board 
acknowledges that the letters from the appellant's private 
medical providers and the appellant's VA medical records reveal 
that the appellant sustained a staph infection as a result of the 
July 1997 procedure and may have sustained some other infection 
of the abdominal wall. See VA medical records; September 1997 
letter from C.S., M.D.; October 2001 letter from C.S., M.D.; May 
2002 letter from P.H., M.D.  However, the evidence also reveals 
that the appellant's staph infections healed; and that the 
appellant has not developed an additional disability resulting 
from the July 1997 procedures.  In this regard, the appellant 
herself acknowledged in her December 2002 VA Form 9 that her July 
1997 wound had closed; and Dr. P.H. indicated in May 2002 that 
the appellant had no evidence of residual infection, residual 
infected mesh, or fascial abnormality.  In addition, the VA 
examiner in this case opined as recently as September 2010 that 
there was no additional disability caused as a result of the 
appellant's July 1997 surgical procedure performed at the Dallas 
VA Medical Center; and noted in support of her opinion the fact 
that infection after surgery is one of the known post-operative 
complications of any surgery. September 2010 addendum medical 
opinion.  

Further, even assuming the procedure performed on the appellant 
in July 1997 did not achieve the results the appellant desired, 
there is no competent medical evidence of any carelessness, 
negligence, lack of proper skill, error in judgment or some 
instance of fault on the VA in furnishing the procedure or that 
the outcome of the procedure was an event not reasonably 
foreseeable.  In this regard, the Board observes that a VA 
surgeon who reviewed the appellant's claims file in relationship 
to the appellant's claim opined that there was no substantial 
evidence that the wrong surgery site was performed during the 
appellant's July 1997 surgery. See November 2002 statement.  In 
addition, the VA examiner in this case stated that there was no 
evidence of any negligence, carelessness, or error in judgment on 
the part of the Dallas VAMC in furnishing the hospital care and 
surgical treatment; and that the medical care provided to the 
appellant in July 1997 was not the proximate cause of any 
additional disability or an event not reasonably foreseeable 
since infection and incisional hernia are post-operative 
complications that the appellant was made aware of when she 
signed her informed consent form prior to her July 1997 surgery. 
See May 2003 BVA hearing transcript; September 2010 addendum 
opinion.



In formulating the above-referenced conclusion, the Board notes 
for the record that it finds the appellant is competent to 
provide statements concerning factual matters of which she has 
firsthand knowledge (i.e., that she experienced stomach pain). 
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, supra.  The Board is also mindful that competent 
medical evidence is not necessarily required where the 
determinative issue in a case involves medical causation or a 
medical diagnosis. Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 
21 Vet App 303 (2007) (lay testimony is competent to establish 
the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  However, in this case, the appellant's statements 
that the now-healed infection she developed after her July 1997 
hernia surgery constitutes an additional disability under 
38 U.S.C.A. § 1151 are less credible and persuasive than the 
medical evidence in this case, especially when viewed in 
relationship to the VA medical opinions of record.   

Thus, the evidence of record does not establish that that the 
appellant has additional disability as a result of surgery 
performed at a VAMC in Dallas, Texas.  Simply put, there is no 
evidence that the appellant currently suffers from residuals that 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing medical care for the appellant's 
hernia or was an event not reasonably foreseeable.  For these 
reasons, the Board finds that the preponderance of the evidence 
is against the appellant's claim for compensation under 38 
U.S.C.A. § 1151.  Accordingly, the Board concludes that 
compensation for additional disability is not warranted.



ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 for 
residuals of a surgery performed at a VA Medical Center in July 
1997 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


